DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
Applicant argues “Applicant asserts that no cited reference or combination of cited references teaches the compressibility limitation of claim 1. Rather, Reevell teaches a tobacco article that can be compressed along its sides to reduce its diameter, rather than along its longitudinal axis. This is evidenced at least in FIGS. 8 and 9 of Reevell (reproduced below and described in paragraphs [0032 and [0136], which show a decreased diameter when the article is compressed.” This argument would appear to support the rejection. The claims require a compressibility of less than 10%, i.e. a very low or non-compressible article. If the article of Reevell cannot be compressed along its longitudinal axis, then this supports the position that it reads on the claimed language. 
Applicant argues the newly added limitation is not or suggested by the cited prior art. The Examiner disagrees. Reevell teaches the at least one tobacco derived portion comprises crimped or shredded sheet tobacco [page 7, line 21 to page 8, line 15] including a major axis, the major axis extending substantially parallel to the longitudinal axis [Fig. 2]. In order to allow for air to pass and for the article to function as intended, the tobacco derived portion inherently would have the claimed pathway. In any case, the crimps would further read on the claimed air pathway. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211) in view of Kadiric (EP 2879528).
Regarding claim 1, Reevell discloses a non-combustible tobacco article (Page 1, lines 1- 2, aerosol-generating article; Page 24, lines 3-5) for use in conjunction with a heat source to produce an inhalable aerosol (Page 10, lines 12-14), the article comprising at least one tobacco derived portion (Page 7, lines 13-14 and 21-23; Page 23, lines 30-31; Fig. 2, aerosol-forming substrate 10), at least one distal filter portion (Page 6, lines 24-26, second end may comprise a second filter; Page 23, line 32, second end plug 14; Fig. 2) and at least one mouth-end filter portion (Page 6, lines 24-26, first end may comprise a first filter; Page 23, line 32, first end plug 12; Fig. 2) held together along a longitudinal axis in an overwrap (Page 23, lines 29-34; Fig. 2, outer wrapper 8). Reevell does not explicitly disclose the tobacco article where the overwrap is wound in a helical direction relative to the longitudinal axis of the article. Kadiric teaches a similar tobacco article ([O001], lines 5-9; [0002]) where the overwrap is wound in a helical direction relative to the longitudinal axis of the article ({0018], lines 50-53, spirally wound paper; Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Reevell to have the overwrap material spirally wound around the tobacco article as taught by Kadiric as a means to further increase the resistance of the tobacco article to deformation or collapse ({0018], line 53).
Regarding the limitation of the complete article having a compressibility factor in the longitudinal axis of <10%, the compressibility factor being measured in the longitudinal axis by application of a force of 10 Newtons at ends of the article and measuring deflection distance as a percentage of total length of the article, while Reevell does not explicitly disclose that the article has a compressibility factor in the longitudinal axis of <10%, Reevell in view of Kadiric use the same overwrap materials (Reevell; Page 24, lines 7-8, paper; Page 30, lines 31-32, foil) and helical arrangement (Kadiric; [0018], lines 50-53, spirally wound paper; Fig. 7) as the tobacco article specified by the applicants. Therefore, given that the overwrap materials and helical arrangement of the tobacco article of Reevell in view of Kadiric is the same as the overwrap materials and helical arrangement of the tobacco article specified by the applicants, the tobacco article of Reevell in view of Kadiric is expected inherently to be the same. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. Reevell teaches the at least one tobacco derived portion comprises crimped or shredded sheet tobacco [page 7, line 21 to page 8, line 15] including a major axis, the major axis extending substantially parallel to the longitudinal axis [Fig. 2]. In order to allow for air to pass and for the article to function as intended, the tobacco derived portion inherently would have the claimed pathway. In any case, the crimps would further read on the claimed air pathway. 
Regarding claim 3, Reevell discloses the tobacco article arranged such that in use the article modifies a first aerosol produced by the heat source to product the inhalable aerosol (Page 10, lines 12-16; Fig. 11, cooling elements 44, 46).
Regarding claim 4, Reevell discloses the tobacco article arranged such that in use the article provides volatile components to the inhalable aerosol upon action of the heat source (Page 7, lines 7-8 and 13-14).
Regarding claim 6, Reevell discloses the tobacco article where the at least one tobacco derived portion contains at least one from the group of a flavourant, a humectant and a pH modifying agent (Page 29, lines 26-29 and 35, flavorant; Fig. 14, capsule 56 and additive 58).
Regarding claim 9, Reevell discloses the tobacco article where the overwrap is arranged to resist absorbing volatile and aerosol components in the at least one tobacco derived portion such that the total weight gain by absorption after use is <10% of the original overwrap weight (Page 1, lines 33-34; Page 30, lines 31-34; Fig. 17, foil section 60).
Regarding claim 10, Kadiric further teaches the tobacco article where the overwrap is wound in a helical direction relative to the longitudinal axis of the article ({0018], lines 50-53, spirally wound paper; Fig. 7).
Regarding claim 11, Reevell discloses the tobacco article where the at least one mouth- end filter portion comprises at least two distinct regions abutted together (Page 28, lines 1-2; Fig. 11, first end plug 12 and first aerosol-cooling element 44).
Regarding claim 12, Reevell discloses the tobacco article where the at least one mouth- end filter portion and the at least one distal filter portion separately or combined contain at least one from the group of an aesthetic element, a flavourant and an attenuant (Page 30, lines 5-9 and 12-14, flavourant; Fig. 15, capsules 56a, 56b and additives 58a, 58b).
Regarding claim 13, Reevell discloses the tobacco article where the at least one mouth- end filter portion and the at least one distal filter portion separately or combined contain a flavourant and an aesthetic element (Page 30, lines 5-9 and 12-17, flavourants and designs; Fig. 15, capsules 56a, 56b and additives 58a, 58b; Fig. 3, first design 16 and second design 18 as aesthetic elements).
Regarding claim 15, Reevell discloses the tobacco article where at least one of the at least one mouth-end filter portion and the at least one distal filter portion contains at least one airflow channel in the longitudinal axis (Page 6, lines 7-13; Fig. 2, end plugs 12, 14).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528) as applied to claim 1 above, and further in view of Guyard et al (US 2016/0157519).
Reevell in view of Kadiric does not explicitly teach the tobacco article arranged to have a total pressure drop <120mm water column across the article in the longitudinal axis. Guyard et al. teaches a similar non-combustible tobacco article ({0014]; [0042], lines 1-3) arranged to have a total pressure drop is between about 50 to 130 mm H20 ([0044], lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to have the claimed pressure in order to have a suitable RTD for a smoking article.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Rojo-Calderon (WO 2017/068098 A1).
Reevell in view of Kadiric does not explicitly teach the tobacco article further comprising induction elements dispersed within the at least one tobacco derived portion such that, in use, electromagnetic energy can be applied to the induction elements to generate heat. Rojo-Calderon teaches a similar non-combustible tobacco article (Page 1, lines 4-7) further comprising induction elements dispersed within the at least one tobacco derived portion (Page 19, line 29 to Page 20, line 2; Fig. 3, tobacco-laden substrate 20 and susceptor particles 22) such that, in use, electromagnetic energy can be applied to the induction elements to generate heat (Page 22, lines 9-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the article of Reevell in view of Kadiric to include induction elements dispersed within the at least one tobacco derived portion as taught by Roko-Calderon as a means to more uniformly heat the substrate when the electromagnetic energy is applied to the article.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Nordskog (US 2017/0064993 A1).
Regarding claim 7, Reevell in view of Kadiric teaches all the claim limitations as set forth above. Reevell also discloses the tobacco article where the at least one tobacco derived portion contains a flavourant (Page 29, lines 26-29 and 35, flavorant) and a humectant (Page 7, lines 13-14, propylene glycol). However, Reevell in view of Kadiric does not explicitly teach the tobacco article where the at least one tobacco derived portion contains a pH modifying agent. Nordskog teaches a similar non-combustible tobacco article ({0051], aerosol-generating devices that are not combusted during use) where the at least one tobacco derived portion contains a pH modifying agent ([0036], lines 1-10, pH adjusters). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to incorporate a pH modifying agent into the at least one tobacco derived portion as taught by Nordskog in order to better control the pH level of the tobacco article.
Regarding claim 14, Reevell in view of Kadiric teaches all the claim limitations as set forth above. Reevell also discloses the tobacco article where the at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain a flavourant (Page 30, lines 5-9 and 12-14, flavourant) and an aesthetic element (Page 30, lines 14-17, designs). However, Reevell in view of Kadiric does not explicitly teach the tobacco article where the at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain an attenuant. Nordskog teaches a similar non-combustible tobacco article ({0051], aerosol-generating devices that are not combusted during use) where at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain an attenuant ([0002], lines 14-16, activated charcoal particles). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to incorporate an attenuant into the at least one mouth-end filter portion and the at least one distal filter portion separately or combined as taught by Nordskog in order to improve the filtration of the tobacco article and remove undesired chemicals from the inhalable aerosol.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Nandra et al. (WO 2012/156689 A2).
Reevell in view of Kadiric does not explicitly teach the tobacco article where the overwrap includes at least one transparent region. Nandra et al. teaches a similar non-combustible tobacco article (Page 1, lines 5-6 and 11- 15, heat-not-burn) where the overwrap includes at least one transparent region (Page 10, lines 1- 5; Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to have the overwrap include at least one transparent region as taught by Nandra et al. as a means to view and monitor the contents of the tobacco article. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747